Case 2:19-cr-20272-NGE-APP ECF No. 50 filed 07/02/20            PageID.266     Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,
       Plaintiff,                                       Case No. 19-20272
v.                                                      Honorable Nancy G. Edmunds


KERSTEN NICOLE EVANS,
       Defendant.
_______________________________/

                    ORDER DENYING DEFENDANT’S REQUEST FOR
                     RECONSIDERATION OF HER SENTENCE [49]

       On November 13, 2019, Defendant pleaded guilty to one count of the use of

interstate commerce facilities in the commission of murder-for-hire in violation of 18

U.S.C. § 1958(a). (Dkt. 39.) On March 2, 2020, the Court sentenced Defendant to a

term of 48 months of imprisonment and entered judgment in this case.1 (Dkt. 45.) The

matter is currently before the Court on Defendant’s request for reconsideration of her

sentence. (Dkt. 49.) More specifically, Defendant urges the Court to give her “a split

sentence or home supervision” so that she can be with her son.

       As a preliminary matter, the Court notes that the Bureau of Prisons has plenary

control over “‘the place of the prisoner’s imprisonment.’” See Tapia v. United States,

564 U.S. 319, 331 (2011) (quoting 18 U.S.C. § 3621(b)). And while the Court may

resentence a defendant under certain circumstances, the Court’s authority to do so “is



       1
        A guideline sentence in this case would have been 120 months of
imprisonment, but upon consideration of the factors set forth in 18 U.S.C. § 3553(a), the
Court found that a sentence below the guidelines range was warranted in this case.
(See dkt. 46.)
                                             1
Case 2:19-cr-20272-NGE-APP ECF No. 50 filed 07/02/20              PageID.267   Page 2 of 2



limited by statute.” See United States v. Houston, 529 F.3d 743, 748 (6th Cir. 2008)

(citation omitted). Under 18 U.S.C. § 3582(c)(1), a “court may not modify a term of

imprisonment once it has been imposed except that,” in relevant part, “(A) the court . . .

may reduce the term of imprisonment . . . if it finds that—(i) extraordinary and

compelling reasons warrant such a reduction . . . .”

       Here, Defendant does not point to any extraordinary and compelling reasons that

would warrant a reduction of the sentence in this case. Defendant’s concerns regarding

her son were brought to the Court’s attention during her sentencing, (see dkt. 46), and

nothing has changed in that regard. And while Defendant notes that some of the

programs she could have otherwise taken advantage of in prison have been put on hold

due to the pandemic, it is the responsibility of the Bureau of Prisons to determine which

programs (if any) a prisoner may participate in. See Tapia, 564 U.S. at 330-31.

       For the foregoing reasons, Defendant’s request for reconsideration of her

sentence is DENIED.

        SO ORDERED.

                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge


Dated: July 2, 2020


I hereby certify that a copy of the foregoing document was served upon counsel of record
on July 2, 2020, by electronic and/or ordinary mail.

                                   s/Lisa Bartlett
                                   Case Manager




                                             2
